DISMISS and Opinion Filed August 24, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00045-CV

                             KYLE JONES, Appellant
                                      V.
                             FINAU SIALE, Appellee

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-06677

                         MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                          Opinion by Chief Justice Burns
      After appellant failed to timely file his brief, we directed appellant by postcard

dated August 1, 2022 to file his brief within ten days and cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


220045F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KYLE JONES, Appellant                        On Appeal from the 95th District
                                             Court, Dallas County, Texas
No. 05-22-00045-CV          V.               Trial Court Cause No. DC-20-06677.
                                             Opinion delivered by Chief Justice
FINAU SIALE, Appellee                        Burns. Justices Goldstein and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered August 24, 2022




                                       –3–